Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,8-13, is/are rejected under 35 U.S.C. 102a as being anticipated by Kim et al (US 20170255060)
Regarding Claim 1,
Kim et al discloses (Figs. 3) a first transparent electrode layer (2120); a second transparent electrode layer (2300), disposed opposite to the first transparent electrode layer; and a liquid crystal mixture layer (2141b), disposed between the first transparent electrode layer (2120) and the second transparent electrode layer (2300), comprising liquid crystal molecules and quantum rods (2141a).
Regarding Claim 8,
Kim et al discloses (Figs. 3) a backlight module, wherein the quantum rods receive light from the backlight module (2600)[0049] and then self-illuminate (inherent property of a quantum dot).
Regarding Claim 9,

Regarding Claim 10,
Kim et al discloses (Figs. 3) a first alignment layer (1130), disposed at an inner side of the first transparent electrode layer (2120) close to the liquid crystal mixture layer (2141b); and a second alignment layer ([0043], second alignment layer can be the partitioned separated alignment layer), disposed at an inner side of the second transparent electrode layer close to the liquid crystal mixture layer.
Regarding Claim 11,
Kim et al discloses (Figs. 3) a thin film transistor layer [0095], disposed at an outer side of the first transparent electrode layer away from the liquid crystal mixture layer.
Regarding Claim 12,
Kim et al discloses (Figs. 3) [0037] wherein when no electric field is applied between the first transparent electrode layer and the second transparent electrode layer, a long axis of the liquid crystal molecules is perpendicular to a direction of the first transparent electrode layer and the second transparent electrode layer.
Regarding Claim 13,
Kim et al discloses (Figs. 3) further comprising a pixel area (as shown in Fig.3) and a non-pixel area (not shown), wherein the liquid crystal molecules are disposed on the pixel area.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 2,4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20170255060) in view of Yang et al (US 20170242284)
Regarding Claim 2,
Kim et al discloses everything as disclosed above.
Kim et al does not disclose wherein the quantum rods are CdSe quantum rods.
	Yang et al discloses wherein the quantum rods are CdSe quantum rods [0052].
	It would have been obvious to one of ordinary skill in the art to modify Kim et al to include Yang’s CdSe quantum rods motivated by the desire to create a quantum rod [0052]
Regarding Claim 4,
Kim et al discloses everything as disclosed above.
Kim et al does not disclose wherein a ratio of a mass of the quantum rods to a mass of the liquid crystal molecules ranges from 0.1 % to 10%.
Yang et al discloses wherein a ratio of a mass of the quantum rods to a mass of the liquid crystal molecules ranges from 0.1 % to 10%. [0052]
It would have been obvious to one of ordinary skill in the art to modify Kim et al to include Yang’s ratio of a mass of the quantum rods to a mass of the liquid crystal molecules 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20170255060) in view of Zoorob et al (US 20040213536)
Regarding Claim 3,
Kim et al discloses everything as disclosed above.
Kim et al does not disclose wherein the quantum rods are of hollow structures and are filled with the liquid crystal molecules.
Zoorob et al discloses wherein the quantum rods are of hollow structures and are filled with the liquid crystal molecules.[0105]
It would have been obvious to one of ordinary skill in the art to modify Kim et al to include Zoorob et al’s quantum rods are of hollow structures and are filled with the liquid crystal molecules motivated by the desire introduce tunability.[0105]

Claim 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20170255060) in view of Sekiguchi et al (US 20170162133)
Regarding Claim 5,6,
Kim et al discloses everything as disclosed above.
Kim et al does not disclose wherein a ratio of a long axis to a short axis in size is greater than 2 for each of the quantum rods.

It would have been obvious to one of ordinary skill in the art to modify Kim et al to include Seikguchi et al’s ratio of a long axis to a short axis in size is greater than 2 or 10 for each of the quantum rods motivated by the desire to provide a more excellent light emitting properties [0132].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20170255060) and of Sekiguchi et al (US 20170162133) in view of Jeong et al (US 20140145144)
Regarding Claim 7
Kim et al and Sekiguchi et al discloses everything as disclosed above.
Kim et al and Sekiguchi et al does not disclose wherein the size of the long axis of each of the quantum rods is greater than 20 nm and less than 100 nm, and the size of the short axis of each of the quantum rods is less than 10 nm.
Jeong et al disclose [0008] wherein the size of the long axis of each of the quantum rods is greater than 20 nm and less than 100 nm, and the size of the short axis of each of the quantum rods is less than 10 nm.
It would have been obvious to one of ordinary skill in the art to modify Kim et al and Sekiguchi et al to include Jeong et al’s the size of the long axis of each of the quantum rods is greater than 20 nm and less than 100 nm, and the size of the short axis of each of the quantum rods is less than 10 nm  motivated by the desire to produce light appropriately by adjusting these particle sizes accordingly [0008].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871